DETAILED ACTION

Status of Claims

This action is in reply to the request for continued examination filed on 06 June 2022.
Claims 1-22, 26, 27, 33, 34, 39 & 40 have been previously canceled.
Claims 23, 29 & 36 have been amended.
Claims 23-25, 28-32, 35-38 & 41 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 101 rejection applicant argues, “Accordingly, even if the pending claims involve an abstract idea, which Applicants dispute, the claims recite elements that are integrated into a practical application and the claims, as a whole, are therefore not directed to an abstract idea. In particular, the pending claims recite an improved distributed architecture that enables a purchaser to securely manage a benefits account over a network. As explained in the Specification, “data processing system 500 may be distributed across multiple platforms and housed in multiple locations.” Specification at 28:23—26. Further, the Specification explains that “[t]he use of Internet technologies to purchase benefits contract 100 may involve the use of one or more security provisions such as digital signatures, digital certificates, passwords, and encryptions.” /d. at 32:5-9. In Amdocs (Israel) Ltd. v. Openet Telecom, Inc., the Federal Circuit explained that the court has “found eligibility when somewhat facially-similar claims are directed to an improvement in computer functionality under step one. . . or recite a sufficient inventive concept under step two—particularly when the claims solve a technology-based problem, even with conventional, generic components, combined in an unconventional manner.” 841 F.3d 1288, 1300 (Fed. Cir. 2016). The Federal Circuit in Amdocs found eligibility where data was enhanced in a distributed fashion to solve a technological problem. Here, the distributed architecture of the claimed system provides technical improvements over existing systems, including using Internet technologies to enhance security of the distributed system for managing a benefits account. Jd. at 1300-01.”
The Examiner respectfully disagrees that the amended claims are an improvement to distributed architecture. As discussed below the claimed invention is directed to the abstract idea of managing a benefits account without significantly more. This judicial exception is not integrated into a practical application because the additional elements as amended are receive, from a purchaser at a first location order data…wherein the order data is received over a network, store, in the one or more memory device at a second location remote from the first location, account data, receive, at the second location, transaction data…wherein the transaction data is received over the network are recited at a high level of generality amounting to mere extra solution activity.  Each of these additional elements, individually or in combination, amount to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to generally linking the use of the abstract idea to a particular technological environment. The additional elements of receive, from a purchaser at a first location order data…wherein the order data is received over a network, and receive, at the second location, transaction data…wherein the transaction data is received over the network are all recited at a high level of generality amounting to receiving or transmitting data over a network, e.g., using the Internet to gather data, which are well understood routine and conventional activity (see MPEP 2106.05(d)(II)). Furthermore, the additional element store, in the one or more memory device at a second location remote from the first location, account data is recited at a high level of generality amounting to storing and retrieving information in memory which are well understood routine and conventional activity (see MPEP 2106.05(d)(II)). Thus, the generally linking the use of the abstract idea of managing a benefits account to a technical environment (i.e. online environment) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
In addition, as described in the rejection below, the additional element of one or more memory devices; one or more processing modules; and software embodied in the one or more memory devices and configured, when executed by the one or more processing modules, to: process the payment by implementing one or more security provisions, the one or more security provisions including at least one of: a digital signature; a digital certificate; a password: or an encryption scheme, receive transaction data representing an election request to exercise a specified number of benefits units towards a specified one of the plurality of benefits and store, in the one or more memory devices, account data corresponding to an account of the purchaser, the account data representing a number of benefits units corresponding to the plurality of purchased benefits units are all recited at a high level of generality. The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Applicant’s claims do not: 
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Instead applicant’s invention generally links the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) (e.g. web-based application that uses the Internet).  For these reasons applicant’s invention does not integrate the judicial exception into a practical application. Applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-25, 28-32, 35-38 & 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of managing a benefits account without significantly more. 
The claim(s) recite(s) receive, from a purchaser, order data indicative of a request for a benefits contract and a payment corresponding to the benefits contract, wherein the order data comprises personally identifiable information corresponding to the purchaser; receive, from the purchaser, order data indicative of a purchase of a plurality of benefits units associated with a plurality of benefits according to provisions of the benefits contract, wherein each benefits unit is discretionarity exercisable towards at least one of the plurality of benefits, and wherein the plurality of benefits comprises: one or more from the first group consisting of: a plurality of income payments: and a withdrawal benefit: and one or more from the second group consisting of: a disability insurance: a long-term care insurance; a prescription drug coverage; a health care coverage; and a supplemental health care coverage; update the account data to reflect the election by subtracting the specified number of benefits units from the number of benefits units corresponding to the plurality of purchased benefits units; generate status information identifying a coverage period provided at least in part by exercise of the specified number of benefits towards the specified one of the plurality of benefits; in response to a triggering event, identify a remaining number of benefits units based on the updated account data; automatically exercise the remaining number of benefits units to utilize a default benefit to be transferred to a beneficiary designated by the purchaser, wherein the default benefit is a life insurance benefit; transfer the life insurance benefit to the beneficiary designated by the account holder, the triggering event being the death of the account holder; and in response to determining that the remaining number of benefits units have been exercised, delete, from the one or more memory devices, the account data corresponding to the account of the purchaser. Thus, the claim recites a fundamental economic practice which is a “methods of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements as amended are receive, from a purchaser at a first location order data…wherein the order data is received over a network, store, in the one or more memory device at a second location remote from the first location, account data, receive, at the second location, transaction data…wherein the transaction data is received over the network are recited at a high level of generality amounting to mere extra solution activity.  Furthermore, the additional elements of one or more memory devices; one or more processing modules; and software embodied in the one or more memory devices and configured, when executed by the one or more processing modules, to: process the payment by implementing one or more security provisions, the one or more security provisions including at least one of: a digital signature; a digital certificate; a password: or an encryption scheme, receive transaction data representing an election request to exercise a specified number of benefits units towards a specified one of the plurality of benefits and store, in the one or more memory devices, account data corresponding to an account of the purchaser, the account data representing a number of benefits units corresponding to the plurality of purchased benefits units are all recited at a high level of generality.  Each of these additional elements, individually or in combination, amount to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to generally linking the use of the abstract idea to a particular technological environment. The additional elements of receive, from a purchaser at a first location order data…wherein the order data is received over a network, and receive, at the second location, transaction data…wherein the transaction data is received over the network are all recited at a high level of generality amounting to receiving or transmitting data over a network, e.g., using the Internet to gather data, which are well understood routine and conventional activity (see MPEP 2106.05(d)(II)). Furthermore, the additional element store, in the one or more memory device at a second location remote from the first location, account data is recited at a high level of generality amounting to storing and retrieving information in memory which are well understood routine and conventional activity (see MPEP 2106.05(d)(II)). The additional elements of one or more memory devices; one or more processing modules; and software embodied in the one or more memory devices and configured, when executed by the one or more processing modules, to: process the payment by implementing one or more security provisions, the one or more security provisions including at least one of: a digital signature; a digital certificate; a password: or an encryption scheme, receive transaction data representing an election request to exercise a specified number of benefits units towards a specified one of the plurality of benefits and store, in the one or more memory devices, account data corresponding to an account of the purchaser, the account data representing a number of benefits units corresponding to the plurality of purchased benefits units are all recited at a high level of generality amounting to receiving and transmitting information data over a network, and storing and retrieving information in memory which are well understood routine and conventional activity (see MPEP 2106.05(d) (II)). Furthermore, one or more security provisions including at least one of: a digital signature; a digital certificate; a password: or an encryption scheme is well-known in the art, see Kay 2003/0065539 para. 0042: “Digital signatures are well known for use in encryption and secure communications.” Furguson, III US 2002/0173994 para. 0070: “Digital signatures are well known for use in encryption and secure communications.”  Thus, the generally linking the use of the abstract idea of managing a benefits account to a technical environment (i.e. online environment) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible. Claims 29 & 36 are rejected for the same reason described above.
Dependent claims 24, 25, 28, 30-32, 35, 37, 38 & 41 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KITO R ROBINSON/Primary Examiner, Art Unit 3619